EXHIBIT 10.15
Year 2010
Annual
Management Incentive
Program
(Executive Officers Only)
USG Corporation
 

 



--------------------------------------------------------------------------------



 



PURPOSE
To enhance USG Corporation’s ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management’s interests with those of the Corporation’s stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.
INTRODUCTION
This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2010 through December 31, 2010.
ELIGIBILITY
Individuals eligible for participation in this Program are the Corporation’s
executive officers. This Program is executive officers only.
GOALS
For the 2010 Annual Management Incentive Program, Consolidated Net Earnings and
consolidated, subsidiary and profit center Focus Targets will be determined by
the USG Board of Directors after review by the Compensation and Organization
Committee of the USG Board of Directors (the “Committee”) . The Committee will
consider recommendations submitted from management of USG Corporation.

1



--------------------------------------------------------------------------------



 



AWARD VALUES
For this Program, position target incentive values are based on level of
accountability and are expressed as a percent of approved annualized salary.
Resulting award opportunities represent a fully competitive incentive
opportunity for 100% (target) achievement of goals:

                                      Position Title or     Position Target    
        Salary Reference Point     Incentive       •    
Chairman & CEO, USG Corporation
      125 %       •    
President & Chief Operating Officer, USG Corporation
      90 %       •    
Executive Vice President & Chief Financial Officer, USG Corporation
      70 %       •    
Executive Vice President & General Counsel, USG Corporation
                •    
Senior Vice President; President & CEO, L & W Supply Corp
      50 %       •    
Senior Vice President, Human Resources, USG Corporation
                •    
Senior Vice President & Controller, USG Corporation
                •    
Senior Vice President; President, USG Building Systems
                •    
Senior Vice President; President, USG International
                •    
Senior Vice President and Chief Technology Officer, USG Corporation
                •    
Vice President and Corporate Secretary & Associate General Counsel, USG
      45 %            
Corporation
                •    
Vice President & Treasurer, USG Corporation
                •    
Vice President and Chief Information Officer, USG Corporation
                •    
Vice President and Associate General Counsel, USG Corporation
                •    
Vice President, Employee Benefits, Safety and Corporate Services, USG
Corporation
             

2



--------------------------------------------------------------------------------



 



    AWARDS

    Incentive awards for all participants in this Program will be reviewed and
approved by the Committee. For all participants, the annual incentive award par
opportunity is the annualized salary approved by March 31, 2010 that is in
effect on April 1, 2010 multiplied by the applicable position target incentive
value percent.       Incentive awards for 2010 will be based on a combination of
the following elements:

I.   CONSOLIDATED NET EARNINGS                              40% OF INCENTIVE

    Consolidated Net Earnings will be as reported on the Corporation’s year-end
financial statements with adjustments for significant non-operational charges.
Such adjustments will be defined by March 31, 2010 and have in the past been for
Fresh Start Accounting, asbestos, restructuring charges, bankruptcy expenses and
the cumulative impact of new accounting pronouncements. For all participants,
this portion of the award represents 40% of the incentive par. This portion of
the award will be paid from a pool funded by Consolidated Net Earnings results
according to the following schedule:

     
$0 to $75 Million Net Earnings
  2.41% of this tier will fund the pool        
$75+ to $150 Million Net Earnings
  2.05% of this tier will fund the pool        
$150+ to $400 Million Net Earnings
  1.73% of this tier will fund the pool        
$400+ to $575 Million
  1.45% of this tier will fund the pool

    Should consolidated net earnings be negative this pool will not be funded
and payout for this element will be zero. This is the same pool from which
awards based on Consolidated Net Earnings will be paid under the USG Corporation
2010 Annual Management Incentive Program for employees, other than executive
officers, occupying positions in Broadband 11 or higher (the “Other Program”).
Each tier of earnings is calculated separately and added together to determine
the total pool. This amount is then divided by the sum of the Net Earnings pars
for all participants in this Program and the Other Program. The factor derived
from this method is then applied to each participant’s Net Earnings pars to
determine the individual award for this segment. For each executive officer,
(i) their individual Net Earnings par shall be determined by March 31, 2010, and
(ii) their individual factor shall be determined by taking into account the Net
Earnings par of all participants eligible to participate in the Program and the
Other Program as of March 31, 2010 and based on the sum of all such
participants’ Net Earnings par as determined by March 31, 2010. Notwithstanding
the prior sentence nor any other provision in this Program, each executive
officer’s factor may be decreased, but not increased, due to changes in the
total Program and Other Program par after March 31, including, but not limited
to, changes triggered by the addition or removal of a participant from the
Program or the Other Program or changes in any participant’s Net Earnings par.

II.   FOCUS TARGETS:                                                         40%
OF INCENTIVE

    Focus Targets will be measurable, verifiable and derived from the formal
strategic planning process. For 2010, Focus Targets are expected to include
Total Overhead, Customer Satisfaction, Cost Reduction, Business Unit Gross
Profit or other operational priorities. The Focus Targets will be determined by
March 31, 2010. The award adjustment factor for this segment will range from 0.5
(after achieving a minimum threshold performance level) to 2.0 for maximum
attainment.

    The weighting on any individual Focus Target generally will be in 5%
increments and not be less than 10%.The weighting of all assigned Focus Targets
will equal 40% of the individual’s total par.

3



--------------------------------------------------------------------------------



 



III.   INDIVIDUAL PERFORMANCE:                                   20% OF
INCENTIVE

    Based upon individual performance results in relation to established
Corporation or other performance goals.

      Performance Levels   Payout % Exceeds Expectations   up to 150% Meets
Expectations   up to 110% Needs Development/ Partially Achieved   50% - 100%
Does Not Meet expectations   0%

PAYOUT CRITERIA

    No awards will be paid under this Program unless the Corporation’s
consolidated EBITDA for 2010 is at least equal to the amount of awards under
this Program and the Other Program.       EBITDA is defined as net earnings
before (1) interest, taxes, depreciation and amortization, (2) the annual
Long-Term Incentive Plan non-cash charge, (3) other non-cash charges, such as
asset impairments, and (4) restructuring charges.       Total payments to a
participant under this Program must be two times or less of the participant’s
par value amount. No payments will be made beyond this two times maximum payment
level.

WEIGHTINGS OF PROGRAM ELEMENTS

    All participants in this Program, including the most senior executives, will
have the same overall weightings of 40% on Consolidated Net Earnings, 40% on
Operating Focus Targets and 20% on Individual Performance

4



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS

1.   If the Board, or an appropriate committee thereof, has determined that any
fraud or intentional misconduct by an executive officer was a significant
contributing factor to the Corporation having to restate all or a portion of its
financial statement(s), the Board or committee shall take, in its discretion,
such action as it deems necessary to remedy the misconduct and prevent its
recurrence. In determining what remedies to pursue, the Board or committee will
take into account all relevant factors, including whether the restatement was
the result of fraud or intentional misconduct. The Board may, to the extent
permitted by applicable law, require reimbursement of any award under this
Program paid to the executive officer after January 1, 2010, if and to the
extent that a) the amount of the award was calculated based upon the achievement
of certain financial results that were subsequently reduced due to a
restatement, b) the executive officer engaged in any fraud or intentional
misconduct that caused or contributed to the need for the restatement, and c)
the amount of the compensation that would have been awarded to the executive
officer under this Program had the financial results been properly reported
would have been lower than the amount actually awarded. The remedy specified
herein shall not be exclusive and shall be in addition to every other right or
remedy at law or in equity that may be available to the Corporation. If this
paragraph 1 is held invalid, unenforceable or otherwise illegal, the remainder
of this Program shall be deemed to be unenforceable due to a failure of
consideration, and the executive officer’s rights to any incentive compensation
that would otherwise be awarded under this Program shall be forfeited.       In
order to be entitled to an award of compensation under this Program, an
executive officer must execute a written acknowledgement that such award shall
be subject to the terms and conditions of this paragraph 1.   2.   The Committee
reserves the right to adjust award amounts under this Program down based on its
assessment of the Corporation’s overall performance relative to market
conditions, provided, however, in no event may the Committee adjust an award
under this Program upward.   3.   The Committee shall review and approve the
awards recommended eligible participants in this Program. The Committee shall
submit to the Board of Directors, for its ratification, a report of the awards
for all eligible participants approved by the Committee in accordance with the
provisions of the Program.   4.   The Committee shall have full power to make
the rules and regulations with respect to the determination of achievement of
goals and the distribution of awards. No awards will be made until the Committee
has certified financial achievements and applicable awards in writing.   5.  
The judgment of the Committee in construing this Program or any provisions
thereof, or in making any decision hereunder, shall be final and conclusive and
binding upon all employees of the Corporation and its subsidiaries whether or
not selected as beneficiaries hereunder, and their heirs, executors, personal
representatives and assignees.

5



--------------------------------------------------------------------------------



 



6.   Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers, and the Board
of Directors or committees thereof, to change the duties or the character of
employment of any employee of the Corporation or to remove the individual from
the employment of the Corporation at any time, all of which rights and powers
are expressly reserved.   7.   The awards made to employees shall become a
liability of the Corporation or the appropriate subsidiary as of December 31,
2010 and all payments to be made hereunder will be made as soon as practicable,
but in any event before two and one half months after December 31, 2010, after
said awards have been approved by the Committee.

  ADMINISTRATIVE GUIDELINES

1.   Award values will be based on annualized salary in effect on April 1, 2010
for each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in a pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.  
2.   No award is to be paid to any participant who is not a regular full-time
employee, (or a part time employee as approved by the Senior Vice President,
Human Resources, USG Corporation) in good standing at the end of the calendar
year to which the award applies. However, if an eligible participant with three
(3) or more months of active service in the Program year subsequently retires,
becomes disabled, dies, is discharged from the employment of the Company without
cause, or is on an approved unpaid leave, the participant (or beneficiary) may
be recommended for an award which would otherwise be payable based on goal
achievement, prorated for the actual months of active service during the year.  
3.   Employees participating in any other incentive or bonus program of the
Corporation or a Subsidiary who are transferred during the year to a position
covered by this Program will be eligible to receive a potential award prorated
for actual full months of service in the two positions with the respective
incentive program and target incentive values to apply.   4.   In the event of
transfer of an employee from an assignment which does not qualify for
participation in any incentive or bonus plan to a position covered by this
Program, the employee is eligible to participate in this Program with any
potential award prorated for the actual months of service in the position
covered by this Program during the year. A minimum of three months of service in
the eligible position is required.   5.   Participation during the current
Program year for individuals employed from outside the Corporation is possible
with any award to be prorated for actual full months of service in the eligible
position. A minimum of three full months of eligible service is required for
award consideration.   6.   Exceptions to established administrative guidelines
can only be made by the Committee.

6